Citation Nr: 0733446	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES
	
1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO).

The veteran testified at an August 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in March 2006.  The case is once again before the Board for 
review.  Unfortunately, the Board finds that an additional 
remand is necessary prior to review of the veteran's service 
connection claims.

The issues of entitlement to service connection for a low 
back disorder, a bilateral knee disorder, and a left ankle 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran has 0 degrees to 25 degrees active and passive 
planter flexion in the right ankle, with pain at 25 degrees 
with no additional loss of motion on repetitive use.  The 
veteran's chronic right ankle sprain does not result in 
marked limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
chronic right ankle strain have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

An April 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the April 
2001 letter addressed the veteran's original application for 
service connection.  In February 2003, the RO awarded service 
connection for a chronic right ankle sprain and assigned a 10 
evaluation, effective February 13, 2001.  Therefore, the 
April 2001 letter served its purpose in providing VCAA notice 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran's service-connected right ankle is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent evaluation is assigned for 
moderate limitation of the ankle, and a maximum 20 percent 
evaluation is assigned for marked limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  The Board notes 
that normal ankle dorsiflexion is from 0 to 20 degrees, and 
normal ankle plantar flexion is from 0 degrees to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

VA treatment records show that the veteran has chronic right 
ankle pain.  December 1999 x-rays of the ankles reflect no 
bone or joint abnormality.  The veteran was assessed with a 
normal right ankle examination. June 2001 x-rays of the 
ankles show that the joint space was well maintained.  The 
right ankle appeared normal.  A February 2005 note assessed 
the veteran with chronic right ankle pain.  
A December 2005 note indicates bilateral ankle pain.  There 
was no swelling on examination.  The veteran had full range 
of motion with pain on passive rotation.  

A July 2001 VA examination shows that the veteran had 
negative 10 degrees to 35 degrees plantar flexion.  The 
veteran was tender on the anterolateral side of both ankles.  
There was no swelling at that time.  X-rays of the ankle were 
negative. 

A September 2006 VA examination diagnosed the veteran with 
degenerative joint disease of the bilateral ankles.  The 
Board notes that the veteran was also evaluated for 
degenerative joint disease of the lumbar spine and bilateral 
knees.  The veteran did not use assistive devices for 
walking.  There were no constitutional symptoms of arthritis, 
and no incapacitating episodes of arthritis.  The veteran had 
functional limitations on standing and walking.  He was able 
to stand for 15 to 30 minutes, and walk one quarter of a 
mile.  Examination of the right ankle shows that the veteran 
had 0 degrees to 25 degrees active and passive planter 
flexion with pain at 25 degrees with no additional loss of 
motion on repetitive use.  There was no loss of bone and no 
joint ankylosis.  The veteran's ankle was stable.  There was 
no tendon abnormality and the veteran had normal angulation.  
His bilateral ankles were stated to have a significant effect 
on occupation, with decreased manual dexterity, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, 
decreased strength, and lower extremity pain.  There were 
also noted effects on daily activities, including mild effect 
on shopping, traveling, bathing, dressing, toileting, and 
grooming; moderate effect on chores; and severe effect on 
exercise, sports, and recreation.  

The veteran had 35 degrees planter flexion in July 2001, full 
range of motion in December 2005, and 25 degrees plantar 
flexion in September 2006.  The Board finds that evidence of 
record does not establish a finding of marked limitation of 
motion in the right ankle to warrant a higher 20 percent 
evaluation at this time.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2007).  The veteran is not shown to have ankylosis 
of the ankle which could potentially result in a disability 
evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2007).  Thus, an increased evaluation 
for a chronic right ankle sprain is not warranted.  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, functional loss due to pain has already 
been considered in the veteran's 10 percent evaluation.  The 
veteran is not shown to have additional loss of motion on 
repetitive use.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's chronic right ankle sprain has increased to warrant 
a higher rating evaluation.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

An initial evaluation for a chronic right ankle sprain, in 
excess of 10 percent is denied.


REMAND

The Board remanded the case in March 2006 for a VA 
examination to determine the nature and etiology of any 
currently diagnosed low back, bilateral knee, or left ankle 
disorder.  The remand order directed in pertinent part that 
the VA examiner should identify all currently diagnosed low 
back, left or right knee, and/or left ankle disorder(s).  For 
each currently diagnosed disorder addressed, the examiner was 
directed to opine as to whether it is at least as likely as 
not that the disorder was etiologically related to the 
veteran's period of active service.  The examiner was also to 
opine as to whether it is at least as likely as not that the 
veteran's service connected chronic right ankle sprain caused 
or aggravated each disorder.  A complete rational was to be 
provided for any opinion rendered. 

A VA examination was completed in September 2006, but no 
opinions were rendered as to etiology.  In a January 2007 
addendum, the VA examiner stated that the veteran's claimed 
disabilities were less likely as not caused by or a result of 
his service-connected right ankle condition.  However, the 
examiner did not address the issue of direct service 
connection or aggravation as requested in the Board's prior 
remand.  Therefore, the Board finds that another remand is 
necessary in order to comply with the March 2006 Board remand 
order.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), 
(holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  The examiner 
should review the entire claims folder, 
to include the veteran's service 
medical records.  The examiner should 
identify all currently diagnosed low 
back, left or right knee, and left 
ankle disorders.  The examiner should 
state: 

(A) Whether it is as least as likely as 
not that any identified low back 
disorder, left or right knee disorder, 
and/or left ankle disorder was incurred 
in service; 

(B) Whether it is as least as likely as 
not that any identified low back 
disorder, left or right knee disorder, 
or left ankle disorder was aggravated 
in service. 

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The examiner should specifically 
address pertinent findings from the 
record, and should include a complete 
rationale for all opinions expressed.  

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


